Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered March 18, 2004, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
The court properly exercised its discretion when, almost immediately after making a Sandoval ruling, it modified that ruling in light of its further evaluation of the credibility issues that would be raised by defendant’s proposed testimony. The modified ruling was appropriate (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]; People v Pavao, 59 NY2d 282, 292 [1983]).
Defendant’s other argument requires preservation, and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would find no basis for reversal. Concur—Andrias, J.P., Sullivan, Williams, Gonzalez and Catterson, JJ.